UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2351



In Re: TAMOJIRA, INCORPORATED,
                                                              Debtor.
_________________________


B. VANDENBURG HALL,

                                              Plaintiff - Appellant,

          versus


SHERMAN B. LUBMAN, Trustee,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-124-3, BK-94-34438-T)


Submitted:   November 5, 1998            Decided:   November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


B. Vandenburg Hall, Appellant Pro Se.    Michael Allen Condyles,
MALONEY, HUENNEKENS, PARKS, GECKER & PARSONS, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     B. Vandenburg Hall filed an untimely notice of appeal. We

dismiss the appeal for lack of jurisdiction. The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4. These

periods are “mandatory and jurisdictional.” Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)). Parties to civil

actions have thirty days within which to file in the district court

notices of appeal from judgments or final orders. Fed. R. App. P.

4(a)(1). The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 10, 1998;

Hall’s notice of appeal was filed on September 10, 1998. Hall’s

failure to file a timely notice of appeal or to obtain either an

extension or a reopening of the appeal period leaves this court

without jurisdiction to consider the merits of Hall’s appeal. We

therefore dismiss the appeal. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                                2